Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 1 of 133




                        Exhibit A
       Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 2 of 133




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



     ALLIANCE FOR AUTOMOTIVE INNOVATION,

                                         Plaintiff,

             v.
                                                          Civil Action No. 1:20-cv-12090
     MAURA HEALEY, ATTORNEY GENERAL OF
     THE COMMONWEALTH OF
     MASSACHUSETTS, in her official capacity,

                                         Defendant.


                    DEFENDANT’S TRIAL AFFIDAVIT OF AARON LOWE

        I, Aaron Lowe, declare and say as follows:

I.      Background

        1.        I am the Senior Vice President, Regulatory and Government Affairs at the Auto

Care Association (“Auto Care”), a trade group that represents independent automotive

“aftermarket” businesses. The “aftermarket” is a term that is used to refer to everything that

happens to a vehicle once it leaves the showroom. Aftermarket businesses include repair facilities

that perform vehicle service, maintenance, and repair as well as businesses that manufacture,

distribute, and sell motor vehicle parts, accessories, tools, equipment, materials, and supplies.

Many aftermarket businesses are located or do business in Massachusetts. In this testimony, I will

describe my personal knowledge of the history of the 2020 Right to Repair Law, including the

2012 Massachusetts ballot question and the memorandum of understanding entered into by the

independent aftermarket and the automotive manufacturers in 2014.




                                                 1
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 3 of 133




       2.      The “independent aftermarket” refers to aftermarket businesses and repair facilities

that are not affiliated with the original equipment manufacturer, or the “OEM,” such as an

independent repair shop.

       3.      In my current role, I oversee Auto Care’s federal and state legislative and regulatory

efforts. This involves advocating for federal and state legislation and rulemaking that protects and

benefits our member business. Sometimes it involves testifying before Congress and state

legislative bodies in support of or in opposition to pending legislation. I also oversee efforts to

work with the OEMs and with other trade organizations to reach agreements on issues important

to our member businesses.

       4.      My work with issues important to the independent aftermarket has spanned

decades. I first joined the Automotive Parts and Accessories Association (APAA), a predecessor

to the Auto Care Association, in 1982. APAA later merged with another organization to become

the Automotive Aftermarket Service Industry Association, which eventually changed its name to

the Auto Care Association, where I work today.

       5.      I have a Bachelor of Arts degree from George Washington University in economics.

II.    The Independent Aftermarket

       6.      Based on my nearly four decades of working on behalf of the aftermarket, I have

extensive knowledge of the automobile repair market.

       7.      Independent repair facilities are a critical part of the automobile repair market. They

provide an alternative for vehicle owners who need to service or repair their vehicles and for whom

a franchised dealer is cost prohibitive or inconvenient. Many vehicle owners patronize independent

repair shops for routine maintenance, and once their vehicle’s warranty expires, the majority of

vehicle owners patronize independent repair shops for maintenance and repairs based on price,

convenience, and trust.
                                                 2
         Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 4 of 133




          8.    Independent repair shops can provide significant cost savings for vehicle owners.

Typically, the third-party parts used by independent repair shops are less expensive than the parts

used by manufacturers, and most independent repair shops charge less for labor than dealers. And

in the event of a repair requiring a tow, an independent repair shop may be the nearest option for

repair.

          9.    Independent repair shops also can offer greater convenience to vehicle owners, who

may live far away from the closest franchised dealer, or who may not be able to get an appointment

for a needed service or a repair at a franchised dealer. Many vehicle owners have gained a level of

trust with their local independent repair shop and wish to continue to bring their vehicle for service

and repair to that shop even as they purchase different makes and models of vehicles over the

years.

          10.   Over the decades I have worked in this industry, I have observed many instances

where the OEMs have designed and built their vehicles in ways that make it difficult, and in some

instances impossible, for independent repair shops to provide the same services as franchised

dealers or to provide the same services as quickly or as efficiently without access to the

information, tools, and software only available from the OEM. For example, as I will discuss later

in this affidavit, many OEMs require software updates to a vehicle’s operating systems in order to

complete a repair. Those updates are only available from the OEM.

          11.   OEMs add design features to their vehicles that require access to mechanical

information in order to perform repairs. Sometimes repair procedures are either not available or

unreasonably difficult for independent repair facilities to access, thus forcing customers to service

their vehicles at franchised dealers, usually at a higher cost, and often at greater inconvenience.




                                                  3
       Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 5 of 133




        12.    As vehicles have become more technically sophisticated, and access to a greater

amount of technical information and sophisticated diagnostic capabilities is necessary to service

vehicles, the independent repair shops can be at an increasing disadvantage as compared to their

dealer counterparts.

        13.    The current dispute between the OEMs and the aftermarket related to access to on-

board diagnostic systems and telematics system data is part of some OEMs’ consistent track

record, beginning in the 1990s when vehicles began to be equipped with computers, of withholding

or making information and tools needed to diagnose and repair late model vehicles too difficult or

expensive for independent repair shops to obtain.

        14.    Auto Care’s efforts to level the playing field between independent repair shops and

the OEMs’ franchised dealers have always met with strong OEM opposition and OEM claims—

that have not come to pass—that providing increased access to vehicle information would be an

invitation for unscrupulous mechanics to skirt the law and endanger drivers.

III.    The Clean Air Act Amendments of 1990 and EPA Regulations

        15.    The first significant dispute related to vehicle information between the aftermarket

and the OEMs that I was involved in was in the 1990s. This dispute related to the Clean Air Act,

the Clean Air Act Amendments of 1990, and independent repair shops’ ability to access on-board

diagnostic (“OBD”) systems that Congress was considering requiring on new vehicles. These

systems would be used to diagnose issues with vehicles’ emissions control systems in order to

enable emissions-related maintenance and repairs.

        16.    In the 1990s, both the federal and California regulations required that OEMs install

OBD systems on their vehicles to monitor and detect malfunctions in emissions control systems.

        17.    As initially proposed by OEMs, access to the required OBD systems would not be

standardized. That is, the OBD systems would not be accessible using a standardized tool, but
                                                4
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 6 of 133




instead independent repair shops would need to purchase an expensive proprietary tool for every

manufacturer, significantly raising the cost for independent repair shops. Allowing this issue to go

unchecked likely would have given franchised dealers a monopoly over service of the emissions-

related components of vehicles.

       18.     Auto Care and other aftermarket trade organizations advocated before both houses

of Congress during congressional consideration of the Clean Air Act Amendments in favor of

requiring that access to the required OBD port be standardized and that any information or tools

needed to perform emissions-related repairs be provided to anyone repairing vehicles so that

vehicle owners would not be compelled to have all emissions-related service work done at

franchised dealers.

       19.     The OEMs fought the enactment of federal standards. The OEMs argued that

allowing independent mechanics access to emissions-system related information would allow

unscrupulous mechanics to tamper with vehicles’ engines to increase engine performance in a way

that would circumvent the vehicle’s emissions control systems and violate the Clean Air Act.

       20.     Ultimately, in 1990, Congress rejected the OEMs’ objections and enacted

legislation, referred to as the 1990 Clean Air Act Amendments, that required that the connectors

for the OBD system be standardized; that access to the OBD port be unrestricted and not require

an access code, or use of a device only available to the OEMs; and that the data that comes from

the OBD port be usable without the need to further de-code it or use another device to use the

information. They also required that OEMs provide independent repair shops the same information

they provided their franchised dealers about how to use the emissions-control system and to make

emissions-system related diagnosis and repairs




                                                 5
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 7 of 133




       21.     The bills passed, and the Clean Air Act was amended to give the aftermarket this

critical information necessary to perform maintenance and repair of their customers’ vehicles’

emissions-related systems. Specifically, 42 U.S.C. § 7521(m)(5) of the Clean Air Act now directs

the EPA to require manufacturers to provide to “any person engaged in the repairing or servicing

of motor vehicles or motor vehicle engines . . . any and all information needed to make use of the

[vehicle’s] emission control diagnostic system . . . and such other information including

instructions for making emission-related diagnoses and repairs.” It further provides that “[n]o such

information may be withheld” as a trade secret “if that information is provided (directly or

indirectly) by the manufacturer to franchised dealers or other persons engaged in the repair,

diagnosing, or servicing of motor vehicles or motor vehicle engines.”

       22.     After the 1990 Clean Air Act Amendments, the Environmental Protection Agency

proposed new regulations implementing the “information availability” requirements in the 1990

Clean Air Act Amendments. During the EPA’s development of these regulations, the OEMs

strongly opposed providing independent repair shops with the ability to update the vehicle software

that OEMs often required to complete an emissions-related repair. OEMs claimed in their

comments on the proposed rulemaking that access to this capability would lead to independent

repair shops tampering with vehicle emissions systems.

       23.     In 1995, the Environmental Protection Agency issued its regulations (60 Fed. Reg.

40474). Among other means of making information equally available to the aftermarket, the EPA

required that OBD systems conform to uniform industry standards and that they be accessible with

the use of a standard hand-held diagnostic tool. See 40 C.F.R. § 86.1808-01(f)(2)(i) (maintenance

instructions requiring that repair shops receive access to “any and all information needed to make

use of the on-board diagnostic system and such other information, including instructions for



                                                 6
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 8 of 133




making emission-related diagnoses and repairs,” and providing that “[n]o information may be

withheld . . . if that information is provided (directly or indirectly) by the manufacturer to

franchised dealers or other persons engaged in the repair, diagnosing, or servicing of motor

vehicles or motor vehicle engines”); 40 C.F.R. § 86.010-38(j)(3)(i) (same).

       24.     The EPA rejected the OEMs’ objection and by these regulations required that

OEMs provide independent repair shops with the ability to update vehicle software.

       25.     To the best of my knowledge, the harm the OEMs claimed would happen if the

OBD ports were standardized and the independent repair facilities had the same access to software

updates as the OEMs’ dealers did not come to pass.

IV.    Secure Data Release Model

       26.     Another fight with the OEMs about access to vehicle information was related to

immobilizer systems in vehicles. Immobilizer systems are anti-theft systems that prevent a car

from starting without an activation or authorization code, which is typically sent to the immobilizer

system by the vehicles’ key. These immobilizer systems prevented locksmiths from being able to

open vehicle doors for customers without the OEMs’ access code and prevented independent repair

shops from performing many repairs, forcing both locksmiths and independent repair shops to send

vehicles back to the franchised dealer.

       27.     The OEMs strongly opposed providing locksmiths or the aftermarket access to key

codes. They claimed that doing so would introduce serious security issues, making it easier for

thieves to obtain key codes and steal vehicles. However, as a consequence of legislation enacted

in the State of California in 2006, OEMs were required to provide the key codes to non-dealers.

After that law was enacted, the OEMs and the aftermarket were able to work cooperatively to

arrive at a solution that has worked well for both industries.



                                                  7
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 9 of 133




       28.     This solution is the Secure Data Release Model (“SDRM”) project and its

accompanying VSP Registry. The VSP Registry provides security-related service information, like

key codes for immobilizer systems, to security professionals, including repair technicians, who

register so that they can securely work on vehicles.

       29.     Once the SDRM was instituted, the OEMs have been able to work within the system

to ensure key codes are available to proper entities, while ensuring that individuals or companies

that fail to follow the rules can be tracked and prosecuted if necessary.

V.     The History of the 2013 Right to Repair Law and the 2014 Memorandum of
       Understanding

       A.      Background

       30.     Although the 1990 Clean Air Act Amendments and subsequent EPA rulemaking

gave the independent aftermarket and franchised dealers equal access to vehicles’ emissions-

related systems, it did not necessarily require equal access to information needed to diagnose,

repair, and maintain non-emissions-related systems.

       31.     After the 1990 Clean Air Act Amendments and the 1995 EPA rulemaking, OEMs

increasingly connected components of their vehicles to the vehicles’ computer system.

       32.     However, information related to these other systems was beyond the reach of the

1990 Clean Air Act Amendments and the EPA’s subsequent rulemaking because they were not

related to vehicles’ emissions-related systems. Additionally, the requirement that OEMs provide

emissions-related information was not consistently enforced by the EPA.

       33.     As vehicles became more reliant on computers, some OEMs designed their vehicle

systems so that they could still be serviced by the aftermarket, but others did not. This caused three

key issues related to the information necessary for the diagnosis, maintenance, and repair of

vehicles: the information was available, but difficult to access; the information was available, but


                                                  8
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 10 of 133




priced too high for most independent repair shops to afford it; or the information was not available

at all, at any price.

        34.      The current right to repair effort was born from this increasing reliance by OEMs

on computers in their vehicles and their efforts to make it more difficult for independent repair

shops to access vehicle information necessary to diagnose, repair, and maintain their customers’

vehicles.

        B.       Federal Right to Repair Bills

        35.      First, Auto Care advocated for federal legislation to address the problem created by

the OEMs’ efforts to keep critical information necessary to diagnose, repair, and maintain vehicles

from independent repair shops. The Motor Vehicle Owners Right to Repair Act, S. 2617, was first

introduced in the Senate in 2001. The purpose of the Act was to make sure that, just as independent

repair facilities had access to the information they needed to repair emissions-related systems, they

had access to the information they needed to repair the vehicles’ other systems as well.

        36.      In July 2002, I testified in favor of the bill before the Senate Committee on

Commerce, Science, and Transportation’s Subcommittee on Consumer Affairs, Foreign

Commerce and Tourism.

        37.      In 2005, the aftermarket trade organizations attempted to reach an agreement with

the OEMs that would make federal legislation unnecessary. The OEMs’ refusal to agree on several

key areas derailed the negotiations and any potential agreement. For example, the OEMs would

not agree that the tools made available to the independent repair shops would have the same

capabilities as those the OEMs provided to their franchised dealers or that similar capabilities be

provided to the independent aftermarket at a reasonable cost. Further, we were concerned that any

voluntary commitment by the OEMs to make information accessible would not be enforceable if

an OEM decided to change its mind.
                                                  9
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 11 of 133




           38.   The 2001 bill was revised and re-introduced in the House as the Motor Vehicle

Owners’ Right to Repair Act of 2005, H.R. 2048. I testified in support of this legislation before

the Committee on Energy and Commerce in 2005, and before the House Committee on Small

Business in 2008.

           39.   The OEMs continued to strongly oppose the bill, claiming that the independent

aftermarket already had all of the information that they needed to diagnose, repair, and maintain

vehicles, and that the bill was an attempt by the independent aftermarket to obtain OEM trade

secrets.

           40.   Ultimately, because of the strenuous opposition of the OEMs to this legislation,

Auto Care was unable to make any real headway in this national legislative effort.

           C.    2012 Massachusetts Right to Repair Ballot Question and 2013 Right to Repair
                 Law

           41.   Next, beginning in the early 2010s, the independent aftermarket decided to

introduce right to repair legislation at the state level. I helped to coordinate Auto Care’s successful

2012 effort to enact right to repair legislation in Massachusetts, a state selected in part because of

its strong consumer protection laws.

           42.   In 2012, Auto Care and other organizations lobbied to pass a right to repair bill in

Massachusetts. At the same time, Auto Care collected enough signatures to have the right to repair

issue on the ballot as a ballot question as well. In July 2012, the Massachusetts legislature passed

H.4362, a compromise version of the bill supported by the aftermarket. However, the aftermarket

and the OEMs failed to reach agreement on the compromise legislation before the deadline for

removing the right to repair question from the ballot so the initiative appeared on the 2012 ballot.




                                                  10
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 12 of 133




       43.     Eighty-six percent of Massachusetts voters voted in favor of the ballot question.

The legislature then passed a bill to reconcile the compromise legislation and the ballot question,

which was signed into law in 2013 (hereinafter, the “2013 Right to Repair Law”).

       D.      2014 Memorandum of Understanding and Right to Repair Agreement

       44.     On January 15, 2014, after the 2013 Massachusetts Right to Repair bill passed, the

Automotive Aftermarket Industry Association (“AAIA”), the Coalition for Auto Repair Equality

(“CARE”), the Alliance of Automobile Manufacturers (“Alliance”), and the Association of Global

Automakers (“Global Automakers”) entered into a Memorandum of Understanding and Right to

Repair Agreement (the “MOU”). A true and accurate copy of the Memorandum of Understanding

and Right to Repair Agreement is marked as Exhibit 1 and is attached hereto. The MOU extended

the Massachusetts 2013 Right to Repair Law’s requirements nationally. Vehicle manufacturer

members of the Alliance and Global Automakers all committed individually to the agreement in

all fifty states and in the District of Columbia. For their parts, so long as the OEMs complied with

the MOU’s requirements, AAIA and CARE agreed to oppose any additional right to repair

legislation until January 2019.

       45.     The parties also agreed to “work together to resolve any future or related RTR

issues that might otherwise be the subject of state legislation,” which could be included in

amendments to the MOU by mutual consent of the parties.

       46.     The parties agreed to meet at least semi-annually to assess how the MOU is

operating, and discuss other relevant matters.

       47.     The MOU required that for model year 2002 vehicles and thereafter, the OEMs

would make available for purchase by vehicle owners and independent repair facilities the same

diagnostic and repair information, including repair technical updates, that it makes available to its

dealers through its internet-based diagnostic and repair information system or other electronically-
                                                 11
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 13 of 133




accessible manufacturer’s repair information system. It also required that OEMs make available

for purchase by vehicle owners and independent repair facilities all diagnostic repair tools that the

OEMs make available to their dealers.

       48.     Starting in model year 2018, the MOU requires that OEMs make all of their repair

software and operating system updates available from an internet-based diagnostic and repair

information system or other electronically-accessible information system, for which independent

repair facilities can purchase daily, monthly, or yearly subscriptions at a reasonable cost. In

practice, this has required the OEMs to make their repair software and operating system available

in the cloud for independent repair shops to download to a laptop. Model year 2018 vehicles were

also required to have a non-proprietary interface compliant with industry standards.

       49.     At that time, telematics was a very new technology. GM was one of few OEMs that

had developed a telematics system—the OnStar system that GM still uses today. I know based on

my involvement in the negotiations over the 2013 Right to Repair Law and the MOU’s terms that

GM strongly opposed including telematics system data in the 2013 Right to Repair Law and the

MOU, and GM would not agree to the MOU unless it excluded telematics system data. Because

telematics was still a new technology and few vehicles were equipped with telematics systems, the

aftermarket organizations decided that we would not insist that telematics be included in the MOU

and risk the MOU negotiations falling apart. For that reason, the MOU, and the 2013 Right to

Repair Law, excluded telematics system information except for telematics system information that

is provided to the franchised dealer, necessary for diagnosis and repair, and not otherwise available

from the onboard diagnostic system.

       50.     The MOU includes a dispute resolution mechanism for an independent repair shop

that believes an OEM is not in compliance with the MOU. This lengthy process requires the



                                                 12
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 14 of 133




independent repair shop to first inform the OEM in writing; then wait for a response from the

OEM; if the response is unsatisfactory, the independent repair shop must appeal the OEM’s

decision to a dispute resolution panel created by the MOU, which will attempt to reach agreement

and, failing an agreement, issue a decision. If the independent repair facility remains unsatisfied

with the resolution of the matter, it may seek legal redress.

       E.      OEM Compliance Issues

       51.     Although the 2013 Right to Repair Law was an important step to protect the ability

of independent repair shops to diagnose, repair, and maintain their customer’s vehicles, there were

issues with the OEMs’ compliance with the 2013 Right to Repair law and the MOU. I am familiar

with these compliance issues because my responsibilities at Auto Care include working with

independent repair shops to resolve data access issues.

       52.     For example, in 2017, Auto Care sent letters to all of the OEMs requesting the status

of their compliance with the law’s and MOU’s requirements for the 2018 model year. While many

of the OEMs responded that they would be compliant, Auto Care’s subsequent testing of a sample

of model year 2018 models confirmed that this was not the case. Mercedes Benz, for example, did

not have a subscription service available to independent repair shops; rather, it sent a compact disc

to independent repair shops that purchased one, which took an extended period of time for

independent repair shops to obtain. Not only was this practice not compliant with the law and the

MOU, but it also meant that if an independent repair shop needed that information for a repair of

a customer’s vehicle, it would not receive it in time to provide any services for that customer—the

shop would be forced to recommend the customer get the service at the Mercedes Benz dealer.

       53.     GM was also not in compliance with this portion of the MOU. GM implemented a

subscription system that required technicians to pay per VIN, and thus did not have a daily, yearly,

or monthly subscription as required by the 2013 Right to Repair Law or the MOU.
                                                 13
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 15 of 133




       54.     Hyundai and Kia did not have any plans to comply with the law until Auto Care

pushed them for their plans for compliance.

       55.     On behalf of Auto Care, I wrote a letter to the National Automotive Service Task

Force (“NASTF”) informing it of these issues with the OEMs’ compliance. A true and accurate

copy of the letter is marked as Defendant’s Exhibit D and is attached hereto.

       56.     I am on the Board of Directors of NASTF. NASTF was established in 2000 to

identify, communicate, and resolve gaps in the availability and accessibility of automotive service

information, service training, diagnostic tools, and equipment for the benefit of automotive service

professionals and their customers. NASTF has around 18,000 members.

       57.     Unfortunately, NASTF has limited authority to resolve the increasingly complex

problem of providing independent mechanics with the information they need to service vehicles,

and NASTF is often dependent on the OEM’s willingness to resolve the issue. Further, based on

the amount of time it takes NASTF to resolve an information accessibility issue raised by an

independent repair shop, the independent repair shop sometimes has to refer the affected customer

to the franchised dealer to complete the repair while they wait for NASTF’s resolution.

       58.     As another example, in March 2019, I raised with the Alliance for Automotive

Innovation (“Auto Innovators”), another issue with Mercedes Benz’s compliance with the 2013

Right to Repair Law and the MOU. Mercedes Benz was not responding to concerns raised by

multiple independent repair shops related to access issues with a Mercedes Benz diagnostic kit. A

true and accurate copy of my March 20, 2019, email to Jessica Simmons and Charles Haake at

Auto Innovators is marked as Defendant’s Exhibit F and is attached hereto.




                                                14
      Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 16 of 133




       59.     The independent repair shops seeking to resolve this Mercedes Benz access issue

enlisted NASTF’s assistance, but NASTF was also unable to get a response from Mercedes Benz.

See Def.’s Ex. F.

VI.    Need for 2020 Right to Repair Law

       60.     After the 2013 Right to Repair Law passed, more OEMs equipped their vehicles

with telematics systems. Telematics systems transmit information about a vehicle to the OEM

wirelessly. Including a telematics system on a vehicle permits the OEM to transmit mechanical

data needed for diagnosis, repair, and maintenance wirelessly.

       61.     Equipping their vehicles with telematics systems gave OEMs new ways to control

the mechanical data of their customers’ cars after selling the cars. It also gave OEMs new ways to

limit repair shop access to this information for diagnosis, repair, and maintenance of their

customers’ vehicles.

       62.     As a result, OEMs could limit the information available to repair technicians from

the OBD system. The 1990 Clean Air Act Amendments only require that OBD systems on vehicles

provide emissions-system information. Thus, there is no federal requirement that the OBD system

provide direct repair data, such as the repair codes that repair technicians rely on to diagnose and

repair vehicles, for non-emissions systems. OEMs could instead route that repair data through the

telematics system and have full control over who gets access to that data and on what terms. And

for cars with no emissions, like electric vehicles, OEMs do not need to include OBD systems at

all under federal law, leaving mechanics unable to repair those vehicles without access to the

telematics system data needed for diagnosis, maintenance, or repair.

       63.     Further, since under the 2013 Right to Repair Law, OEMs are only required to

provide the repair information they provide their franchised dealers, car companies like Tesla that

do not have franchised dealers and do not equip their vehicles with OBD systems do not need to
                                                15
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 17 of 133




comply with either the federal emissions service information regulations or the 2013 Right to

Repair Law.

       64.     Through my work with Auto Care member businesses, I know that since the 2013

Right to Repair Law was enacted, OEMs have made it more difficult for independent repair shops

to access information using the OBD port. FCA, for example, began to require that independent

mechanics seek authorization through an online portal every time they attempted to use the OBD

port for diagnosis or repair. Authorization sessions time out after a certain period of time, meaning

that mechanics have to log back in to seek authorization multiple times while working on a single

repair. So long as independent repair shops do not have direct access to their customers’ vehicles’

data, OEMs are able to make it more difficult and expensive for independent repair shops to obtain

the data mechanics need to diagnose, repair, and maintain their customers’ vehicles. If other OEMs

developed similar proprietary portals, independent repair shops would no longer have the

standardized access to the OBD port required by the Clean Air Act for non-emissions related

information, and it would increase repair costs for consumers.

       65.     Additionally, the 2013 Right to Repair Law gave OEMs significant discretion to

decide what vehicle data independent repair shops should get. Because under that law independent

repair shops did not have direct access to the information they needed to diagnose, repair, or

maintain a vehicle, OEMs were in control of deciding what an independent repair shop would

“need” to diagnose, repair, or maintain its customer’s vehicle.

       66.     Additionally, while the 2013 Right to Repair Law requires that OEMs make repair

information, tools, and software available to the independent aftermarket, it does not require direct

access to the repair codes generated by a vehicle, which are critical to an independent repair shop

to diagnose and repair a vehicle. Because OEMs do not need to provide independent repair shops



                                                 16
       Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 18 of 133




direct access to repair codes under the 2013 Right to Repair Law, OEMs are able to control how

that data is provided to independent repair shops, and on what terms. For example, in Europe,

OEMs are pressing regulators to require that independent repair shops only access vehicle data

through an OEM-maintained cloud, making the OEM the full gatekeeper for access to in-vehicle

diagnostic and repair data for their vehicles.

           67.   Because of the increasing prevalence of telematics in OEM vehicles, I believed it

was important to act on behalf of our business members before the technology advanced any

further.

VII.       Meetings with OEMs, the Alliance, and Global Automakers about Telematics

           68.   Beginning in 2015, we repeatedly met with and gave technical presentations to the

predecessor organizations to Auto Innovators, the Alliance, and Global Automakers, as well as to

individual OEMs, about how they could securely provide telematics system data to independent

repair shops. While we had good conversations, ultimately the Alliance and Global Automakers

and the OEMs would not work with us on a solution to this issue. That is why, as we were forced

to do in the 1990s and again in 2001-2013 in connection with the 2013 Right to Repair Law, we

ultimately sought legislation to require the OEMs to provide better access to vehicle data.

           69.   Shortly after the MOU was signed, on July 23, 2015, I attended a meeting with,

among others, the Alliance and Global Automakers to discuss telematics at AAA headquarters in

Detroit, Michigan. At this meeting, I raised with these organizations the importance of starting to

work together to make telematics data accessible to the aftermarket. The Alliance and Global

Automakers claimed that they did not understand what telematics information the aftermarket

needed to access.

           70.   In response, Auto Care started to develop use cases and examples of the types of

data the aftermarket would like to be able to access to best service their customers. We provided
                                                 17
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 19 of 133




these use cases to the Alliance in advance of a meeting to continue the discussion about telematics

on October 19, 2015. Even with the use cases, the Alliance and Global Automakers told us they

needed more information to move forward with an agreement related to aftermarket access to

telematics system data.

       71.      On February 18, 2016, several aftermarket organizations met with the Alliance and

Global Automakers for a “Telematic Data Industry Meeting” at the Alliance’s headquarters. The

meeting included the Alliance and Global Automakers and stakeholders from the repair industry.

The main purpose of the meeting was to discuss efforts by the repair industry and the OEMs to

address cyber security issues related to telematics and the servicing of vehicles by independent

repair shops.

       72.      Around this time, after significant research and discussion, the aftermarket

organizations agreed that the Secure Vehicle Interface (“SVI”), a set of technology standards, was

a promising method to protect critical vehicle systems yet give independent repair shops the ability

to access the telematics system data they needed to diagnose, repair, or maintain their customers’

vehicles.

       73.      On August 24, 2016, Auto Care met again with the Alliance and Global

Automakers to continue to discuss telematics. At that meeting, we shared with the Alliance and

Global Automakers our belief that SVI was a viable option for providing standardized and secure

wireless access to vehicle networks. On September 6, 2016, we sent a follow-up letter to the

Alliance and Global Automakers. A true and accurate copy of the September 6, 2016, letter is

marked as Defendant’s Exhibit B and is attached hereto.

       74.      In November 2016, we had a significant follow-up meeting about telematics in Las

Vegas, Nevada. Thirty-six representatives from nine OEMs, including GM and Mercedes Benz,



                                                18
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 20 of 133




and nine automotive and aftermarket trade groups gathered for a technical presentation on SVI and

how it could be implemented by the OEMs. The purpose of the meeting was to have a technical

discussion between experienced technologists from both the aftermarket and the OEMs about the

adoption of SVI. A true and accurate copy of the technical presentation aftermarket representatives

delivered at this meeting is marked as Defendant’s Exhibit C and is attached hereto.

       75.     Following this meeting, in December 2016, aftermarket associations, the Alliance,

and Global Automakers sent a letter to SAE International, an organization that develops

automotive engineering standards, about SVI. A true and accurate copy of the December 13, 2016,

letter to SAE International is marked as Exhibit 503 and is attached hereto. We asked SAE

International to convene a working group of industry engineers to properly investigate the merits

of SVI, or other methods, to determine whether they would provide a solution to the problem of

providing secure access to vehicle data.

       76.     SAE did not respond to our letter until September 2017. SAE’s letter informed us

that they were not aware of any requirements or regulations that required OEMs to provide a

wireless vehicle interface. They had not convened a working group or done any additional work

on SVI. A true and accurate copy of SAE International’s letter is marked as Exhibit 4 and is

attached hereto.

       77.     In January 2019, I and other representatives from Auto Care, CARE, and AutoZone

had a meeting with telematics and cybersecurity executives at GM to discuss the issues with access

to telematics systems data that the aftermarket was experiencing, and to deliver a technical

presentation on SVI.

       78.     A few weeks later, I sent a follow-up email to Tim Turvey, GM’s Vice President

of Aftersales and Customer Care who had attended the meeting. He told me that GM was “in the



                                                19
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 21 of 133




process of developing our position on the areas of safety, cybersecurity, and consumer privacy,”

and that he would get back to us as soon as possible. A true and accurate copy of my email to Tim

Turvey is marked as Exhibit 505 and is attached hereto.

       79.     In March 2019, Bill Hanvey, President and CEO of Auto Care sent a follow-up

email to GM to set up a meeting for a technical presentation on SVI. A true and accurate copy of

Bill Hanvey’s email is marked as Defendant’s Exhibit G and is attached hereto. However, the

meeting never took place, and the communications petered out despite our efforts to keep them

going. GM never engaged with the aftermarket in any meaningful way on SVI.

       80.     In February 2019, Joe Register, Auto Care’s Vice President for Emerging

Technology and I delivered yet another presentation about SVI and secure access to telematics

data to Global Automakers at their offices. A true and accurate copy of the presentation that I

delivered is marked as Defendant’s Exhibit E and is attached hereto.

       81.     I have no recollection that any of the OEMs or OEM associations I discussed right

to repair with ever raised issues about their ability to comply with federal motor vehicle safety

standards or the requirements of the Motor Vehicle Safety Act or the Clean Air Act.

VIII. 2020 Ballot Question

       82.     After we were unable to make any headway with the OEMs or their trade

associations related to telematics data access, we started to work on a legislative solution. Bills

were introduced in Massachusetts in both 2019 and 2020 requiring OEMs to provide access to

telematics data. Both bills required compliance by 2022.

       83.     I also started to work on including a question on the 2020 ballot in Massachusetts

to require that OEMs provide access to telematics data related to diagnosis, repair, and

maintenance of vehicles.



                                                20
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 22 of 133




       84.     In August 2019, Auto Care submitted the ballot question to the Attorney General’s

Office for approval.

       85.     In September 2019, the Attorney General certified that the ballot question satisfied

the requirements of the Massachusetts Constitution for inclusion on the 2020 ballot.

       86.     In May 2020, Auto Care received a letter from John Bozzella, Auto Innovators’

President and CEO, which was addressed to Auto Care’s CEO Bill Hanvey, as well as other

aftermarket stakeholders who were working together on the Massachusetts ballot question. Citing

the COVID-19 pandemic, Bozzella indicated that the OEMs were interested in collaborating on

data access issues and, citing the COVID-19 pandemic, asked the aftermarket stakeholders to

“cease pursuit of the Massachusetts ballot initiative immediately.” A true and accurate copy of the

letter from Bozzella is marked as Exhibit 507 and is attached hereto. My reaction to this letter was

that it was completely disingenuous and merely an attempt to pressure the aftermarket into

dropping the ballot initiative. The aftermarket had been trying for years to get the OEMs to engage

with us on data access issues, and they had refused to work with us on implementing SVI or

developing a solution to this problem without a legislative requirement. We replied with a letter to

Bozzella reminding him that we had been trying to collaborate with the OEMs for years and

expressing our interest in working together to reach an agreement so that we could withdraw the

ballot question. A true and accurate copy of the letter to Bozzella is marked as Exhibit 508 and is

attached hereto.

       87.     After we submitted the ballot question, I heard that the National Highway Traffic

Safety Administration (“NHTSA”) was preparing a statement of its position on the ballot question.

Auto Care sent a letter to NHTSA asking to have a meeting with them. We scheduled a meeting

for July 2020. Only four days before our meeting with NHTSA, NHTSA informed us that they



                                                21
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 23 of 133




had already sent a letter to the Massachusetts legislature. Auto Care sent a letter in response to

NHTSA’s letter disputing technical aspects of the letter.

       88.     The day after the ballot question was approved by 75% of Massachusetts voters,

Auto Care’s CEO Bill Hanvey sent a letter to the Auto Innovators President and CEO, explaining

that Auto Care had been providing information about SVI to Auto Innovators members and

describing SVI as a method of complying with the ballot question. Hanvey offered to make Auto

Care’s cyber security experts and resources available to Auto Innovators’ members to help them

expeditiously implement the ballot question’s requirements. A true and accurate copy of the

November 4, 2020, letter to Bozzella is marked as Exhibit 510 and is attached hereto. Auto

Innovators rebuffed our efforts to work with us to implement the law.

       89.     Although Auto Innovators is seeking to invalidate the new law through this lawsuit,

Auto Care is continuing to work on creating a governance model for implementing Section 3 of

this law when it goes into effect. As a part of my current role at Auto Care, I am involved in

developing the strategy for the governance model. Auto Care’s strategy is to include the OEMs as

key stakeholders in the governance model.



       I declare under the penalty of perjury that the foregoing is true and accurate, this 27th day

of May 2021.



                              /s/ Aaron Lowe
                              Aaron Lowe
                              Senior Vice President, Governmental and Regulatory Affairs
                              Auto Care Association




                                                22
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 24 of 133




                         Exhibit 1
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 25 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 26 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 27 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 28 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 29 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 30 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 31 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 32 of 133




               Defendant’s Exhibit D
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 33 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 34 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 35 of 133




               Defendant’s Exhibit F
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 36 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 37 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 38 of 133




               Defendant’s Exhibit B
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 39 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 40 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 41 of 133




               Defendant’s Exhibit C
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 42 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 43 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 44 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 45 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 46 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 47 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 48 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 49 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 50 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 51 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 52 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 53 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 54 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 55 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 56 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 57 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 58 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 59 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 60 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 61 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 62 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 63 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 64 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 65 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 66 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 67 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 68 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 69 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 70 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 71 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 72 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 73 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 74 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 75 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 76 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 77 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 78 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 79 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 80 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 81 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 82 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 83 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 84 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 85 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 86 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 87 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 88 of 133




                       Exhibit 503
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 89 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 90 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 91 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 92 of 133




                         Exhibit 4
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 93 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 94 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 95 of 133




                       Exhibit 505
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 96 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 97 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 98 of 133




              Defendant’s Exhibit G
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 99 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 100 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 101 of 133




               Defendant’s Exhibit E
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 102 of 133




                      www.autocare.org
                Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 103 of 133




Secure ITS Framework & SVI
Global Automakers Offices
February 12, 2019
                            Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 104 of 133



Secure Intelligent Transportation
System Framework (SIF)
Despite the fact that most Intelligent
Transportation System services (ITS/C-ITS)
have been standardized for over a decade,
an essential aspect of these communication
frameworks had eluded experts:
 “How can we resolve the need for absolute
 trust in the reliability and security of data,
 versus the need to share this data between
 services, while adhering to the emerging
 privacy requirements such as those expressed
 in GDPR?”

The solution to this problem was defined in ISO
TC204 and the ramifications for vehicle
communications are significant!
             Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 105 of 133


ISO ITS Security Specifications
       ISO TS 21177 Intelligent transport systems -- ITS station security
       services for secure session establishment and authentication
       between trusted devices


       ISO TS 21185 Intelligent transport systems -- Communication profiles
       for secure connections between trusted devices


       ISO TS 21184 Intelligent transport systems -- Management of
       messages containing information of sensor and control networks
       specified in data dictionaries
            Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 106 of 133




                                               The Secure Vehicle Interface
                                               (SVI) is a bidirectional design
SVI Uses SIF to                                based on the ITS station &
Secure Vehicle                                 SIF security standards, which
Communications                                 enables secure, standardized
                                               and direct access to in-
                                               vehicle networks
           Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 107 of 133




Implementations of SVI are Applicable in both ITS
    & IoT Vehicle Communication Solutions
                            Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 108 of 133




SVI = Secure In-Vehicle
  Trusted ITS Station


• SVI defines the interface
  between internal vehicle
  networks (IVN) and external
  devices, networks, and
  applications, enabling secure
  information exchange between
  the two.
• Two firewalled interfaces with
  Hardware Security Modules
  protect both wired or wireless
  connections.
• Identity and access to the IVN is
  managed using standardized
  internet security techniques (PKI
  infrastructure & digital
  certificates).
                         Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 109 of 133



      Security: Authentication / Authorization
 Policy authorities and certificate authorities are
  already being established to support C-ITS
 This organizational structure can also support
  authentication and authorization for SVI
 OEMs can enforce reasonable security policies
  on certificate issuance and freshness
 o OEM security concerns are real and must be taken into
   account

 However, in this model OEMs are not real-time
  gatekeepers of access to the information
 o Nevertheless, their security requirements are met
Example: Multiple after-market services with                    Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 110 of 133



OEMs utilizing SVI standards         Manufacturer
                                       Services
                                                                                                                                                                                                                                                  CV /
                                                                                                                                                                                                                                                  C-ITS
                                                                                                                                                                            Applications                                                      Applications

                                                                                                                                                                                Facilities                                                         Facilities




                                                                                                                                                                                                                               Management
                                                                                                                                                             Management




                                                                                                                                                                                                                                                                             Security
                                                                                                                                                                                                           Security
                                                                                                                                                                                                                                                Network &




                                                                                               In-vehicle domain
                                                                                                                                                                             Network &




                                                                                                                   External domain
                (security & translation )
                                                              Applications                                                                                                   Transport                                                          Transport
                                                                                                                                                                                                                                                       Access
                   Proprietary stack


                                                                                                                                                                                     Access

                                                 Management    Facilities                                                                   Diagnostic                                                     Insurance                                                     Fleet Mngt




                                                                             Security
                                                              Network &                                                                           Applications                                               Applications                                                      Applications

                                                              Transport                                                                            Facilities                                                     Facilities                                                       Facilities




                                                                                                                                     Management




                                                                                                                                                                                              Management




                                                                                                                                                                                                                                                                Management
                                                                                                                                                                          Security




                                                                                                                                                                                                                                            Security




                                                                                                                                                                                                                                                                                                 Security
                                                                                                                                                  Network &                                                    Network &                                                        Network &
                                                                Access                                                                            Transport                                                    Transport                                                        Transport
                                                                                                                                                    Access                                                            Access                                                            Access




  Proprietary     Proprietary               Proprietary                                                   SVI
                                                                             Interface can be wireless (DSRC, WiFI, 4G/5G, OBD, etc)
   Network         Network                   Network
     Node            Node                      Node
 Retrofit example: After-market ITS station with
                           Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 111 of 133

                                                                                                                                                            CV/C-ITS
 secure external ITS stations connected                                                                                                                     Applications

                                                                                                                                                              Facilities




                                                                                                                                                 Manageme




                                                                                                                                                                            Security
                                                                                                                                                             Network &




                                                                                                                                                    nt
                                                                                                                                                             Transport
                                                                                                                                                               Access


                                                                                                                       Applications                    Fleet Mngt




                                                                            (security & translation )
                                                                                                                                                            Applications




                                                                               Proprietary stack
                                                                                                                                                              Facilities
  Proprietary network                                                                                                   Facilities




                                                                                                                                                 Manageme
                                      In-vehicle domain




                                                                                                                                                                            Security
                                                                                                                                                             Network &




                                                          External domain
(potentially no security




                                                                                                                                                    nt
                                                                                                          Management
                                                                                                                                                             Transport




                                                                                                                                      Security
    and no gateway                                                                                                     Network &                               Access

       filtering)                                                                                                      Transport                        Insurance
                                                                                                                                                            Applications
                                                                                                                         Access
                                                                                                                                                              Facilities




                                                                                                                                                 Manageme




                                                                                                                                                                            Security
                                                                                                                                                             Network &




                                                                                                                                                    nt
                                                                                                                                                             Transport
                                                                                                                                                               Access

                                                                                                                                                      Diagnostic
                                                                                                                                                            Applications


                                                                                                                           SVI                               Facilities




                                                                                                                                                 Manageme
ECU 1    ECU 2     ECU 3




                                                                                                                                                                           Security
                                                                                                                                                            Network &
                                                                                                          Interface can be wireless




                                                                                                                                                    nt
                                                                                                                                                            Transport
                                     current OBD                                                        (DSRC, WiFI, 4G/5G, OBD, etc)                         Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 112 of 133

                                                                                                    CV/C-ITS
Security:                                                                                           Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
Authorization                                                                                          Access


                                                                                               Fleet Mngt
                                                                                                    Applications               Policy
                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 113 of 133

                                                                                                    CV/C-ITS                   Proof: valid C-ITS Application
Security:                                                                                           Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
Authorization                                                                                          Access


                                                                                               Fleet Mngt
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 114 of 133

                                                                                                    CV/C-ITS
Security:                                                                                           Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
Authorization                                                                                          Access


                                                                                               Fleet Mngt
                                                                                                                               Certificate
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 115 of 133

                                                                                                    CV/C-ITS
Security:                                                                                           Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
Authorization                                                                                          Access


                                                                        I have a C-            Fleet Mngt
                                                                                                    Applications
                                                                            ITS
                                                                        certificate                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 116 of 133

                                                                                                    CV/C-ITS
Security:                                                                                           Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
Authorization                                                                                          Access


                                                                        I have a C-            Fleet Mngt
                                                                                                    Applications
                                                                            ITS
                                                                        certificate                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                       You can                       Transport
                                                                                                       Access
                                            Access                     do C-ITS
                                                                       activities             Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 117 of 133
                                                                      I have a Fleet
                                                                      Management                    CV/C-ITS
Security:                                                               certificate
                                                                                                    Applications
                                                                                                     I’m owned
Authentication /                                                                                    by Facilities
                                                                                                         the right




                                                                                         Manageme




                                                                                                                     Security
                                                                                                      Network &
                                                                                                    fleet     owner




                                                                                            nt
                                                                                                       Transport
Authorization                                                                                          Access


                                                                                               Fleet Mngt
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                     Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                     Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                     Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                      Facilities


                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &

                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 118 of 133
                                                                      I have a Fleet
                                                                      Management                    CV/C-ITS
Security:                                                               certificate
                                                                                                    Applications
                                                                                                     I’m owned
Authentication /                                                                                    by Facilities
                                                                                                         the right




                                                                                         Manageme




                                                                                                                     Security
                                                                                                      Network &
                                                                                                    fleet     owner




                                                                                            nt
                                                                                                       Transport
Authorization                                                                                          Access


                                                                                               Fleet Mngt
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                     Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                     Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                     Security
                                          Transport                      You can do                  Network &




                                                                                            nt
                                                                                                     Transport
                                                                            Fleet                      Access
                                            Access                      Management            Diagnostic
                                                                          activities                Applications

                                                                                                      Facilities


                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &

                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 119 of 133

                                                             I have a                               CV/C-ITS
Security:                                                  Diagnostics
                                                           certificate
                                                                                                    Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
Authorization                                                                                          Access


                                                                                               Fleet Mngt
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 120 of 133

                                                             I have a                               CV/C-ITS
Security:                                                  Diagnostics
                                                           certificate
                                                                                                    Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme
                                                                                      I’m owned




                                                                                                                    Security
                                                                                              Network &




                                                                                            nt
                                                                                              Transport
Authorization                                                                         by the right
                                                                                               Access
                                                                                      repair shop
                                                                                           Fleet Mngt
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 121 of 133

                                                             I have a                               CV/C-ITS
Security:                                                  Diagnostics
                                                           certificate
                                                                                                    Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme
                                                                                      I’m owned




                                                                                                                    Security
                                                                                              Network &




                                                                                            nt
                                                                                              Transport
                                                                                                                                 … and I’m
Authorization                                                                         by the right
                                                                                               Access
                                                                                      repair shop                              right next to
                                                                                           Fleet Mngt                               you
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                                                     Transport
                                                                                                       Access
                                            Access                                            Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
                                                        Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 122 of 133

                                                             I have a                               CV/C-ITS
Security:                                                  Diagnostics
                                                           certificate
                                                                                                    Applications


Authentication /                                                                                      Facilities




                                                                                         Manageme
                                                                                      I’m owned




                                                                                                                    Security
                                                                                              Network &




                                                                                            nt
                                                                                              Transport
                                                                                                                                 … and I’m
Authorization                                                                         by the right
                                                                                               Access
                                                                                      repair shop                              right next to
                                                                                           Fleet Mngt                               you
                                                                                                    Applications

                                                                                                      Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &




                                                                                            nt
                                                                                                     Transport
                                          Applications
 (security & translation )




                                                                                                       Access
    Proprietary stack




                                                                                                Insurance
                                           Facilities
                                                                                                    Applications
                             Management




                                                           Security

                                          Network &                                                   Facilities




                                                                                         Manageme




                                                                                                                    Security
                                                                                                     Network &
                                          Transport




                                                                                            nt
                                                                      You can do                     Transport
                                                                                                       Access
                                            Access                    Diagnostic
                                                                       activities             Diagnostic
                                                                                                    Applications

                                                                                                     Facilities


                                                                                         Manageme




                                                                                                                   Security
                                                                                                    Network &

                                                                                            nt
                                                                                                    Transport
                                                                                                      Access
     Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 123 of 133




                         • Complete development of a full scale demo with
                           multiple applications designed to address primary
                           use cases
                         • Complete processes defining how certificates are
                           issued in a trustworthy manner
                           • How devices prove trustworthiness
 Current                     • Technical requirements
Activities                   • Certification processes
                             • Governance processes for certification
                            • How CAs get accredited
                            • How to remove misbehaving CAs
                              • Technically
                              • Procedurally
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 124 of 133




                  Questions?
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 125 of 133




                        Exhibit 507
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 126 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 127 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 128 of 133




                        Exhibit 508
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 129 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 130 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 131 of 133




                        Exhibit 510
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 132 of 133
Case 1:20-cv-12090-DPW Document 161-1 Filed 05/27/21 Page 133 of 133
